DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because at claim 1 line 19 it is unclear which of the previous side plates (see line 5 and line15) is being referred to. The examiner would suggest referring to a “pump body at line 15 and 19 along with any subsequent recitations.

	Claim 3, which depends upon claim 1, is vague and indefinite because it refers to a “fourth opening” but third openings have not been set forth. Therefore it is unclear if third openings are implied and where they would be located. The examiner notes that claim 2 describes a third opening. 
	Claim 8 is vague and indefinite because in line 2 there is no reference frame for judging “outside the driving member”. This could mean a number of different things, such as the first openings are not within the driving member or the first openings are radially outside the driving member. Claims 13-18 are similarly confusing.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a fluid control device having a case with a top plate and a bottom plate having vent holes substantially at the center of the plate and a case side plate; a pump body support in the case by a holding member where the pump body has a first main plate and a second main plate as claimed. The prior art especially does not disclose wherein the pump body includes a driving member the first main plate has a plurality of first openings arranged in a ring shape, and - 38 -the second main plate is closer to the case top plate than the first main plate is, and the second main plate has a second opening at a position that overlaps the first vent hole in a plan view.
	The closest prior art is represented by JP 2017-521181 and WO 2014/024608 which discloses the a fluid control device having a case and a pump body substantially as claimed including vent openings in the case top plate and bottom plate, a holding member and a second main plate having a second opening positioned so that it overlaps the first vent hole in a plan view of the second main plate as claimed. The references do not teach or make obvious the placing of a plurality of first openings arranged in a ring shape in the first main plate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP 2020/0370544, USPAP 2020/0340469 and USPAP 2016/0348666 all disclose a first main plates with a plurality of openings but the references either have valves in the openings or have a valve in the case top plate which both substantially change the flow patterns of the fluid control device and therefore would not be combinable with either of the references (JP ‘181 or WO ‘608) mentioned in the Reasons For Allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
December 4, 2021